UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. CHINA INTELLIGENCE INFORMATION SYSTEMS INC. (Exact name of registrant as specified in the Charter) Nevada 333-131017 98-0509797 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 11th Floor Tower B1, Yike Industrial Base, Shunhua Rd, High-tech Industrial Development Zone, Jinan, China 250101 (Address of Principal Executive Offices) 86-(531) 55585742 (Issuer Telephone number) CHINA VOIP & DIGITAL TELECOM INC. (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes |_| No |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer |_|Accelerated filer |_| Non-accelerated filer |_|Smaller reporting company |X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No[X] The number of shares outstanding of each of the issuer’s classes of common equity, as of November 11, 2010 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value CHINA INTELLIGENCE INFORMATION SYSTEMS INC. FORM 10-Q For the three and nine months ended September 30, 2010 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 3-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II— OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4 (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits 15 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements TABLE OF CONTENTS Unaudited Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 3 Unaudited Consolidated Statements of Operations for the three and nine month periods ended September 30, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the nine month periods ended September 30, 2010 and 2009 5 Notes to Unaudited Consolidated Financial Statements 6-13 CHINA INTELLIGENCE INFORMATION SYSTEM INC. AND SUBSIDIARIES (FORMERLY KNOWN AS CHINA VOIP & DIGITAL TELECOM, INC. AND SUBSIDIARIES) CONSOLIDATED BALANCE SHEETS (UNAUDITED) AS OF SEPTEMBER 30, 2010 DECEMBER 31, 2009 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Due from related parties Loans receivable Other current assets, net Current assets of discontinued operations - Total Current Assets Investment in Yinquan Holding - Long-term deposit & prepayment Property & Equipment, net Intangible Assets, net Total Assets $ $ Liabilities & Stockholders' Equity (Deficit) Current Liabilities Accounts payable $ $ Short-term loans Warrant Liability - Other payable Accrued expenses and other current liabilities Due to related parties Convertible debt - Current liabilities of discontinued operations - Total Current Liabilities Long-term loan - Total liabilities Stockholders' Equity (Deficit) Common Stock, par value $.001 per share, 75,000,000 shares authorized; 69,791,489 and 53,008,000 shares issued and outstanding as ofSeptember 30, 2010 and December 31, 2009 Additional paid-in-capital Shares to be cancelled, 1,012,000 shares as of September 30, 2010 and 1,212,000 shares as of December 31, 2009 ) ) Other comprehensive income Statutory reserves Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 CHINA INTELLIGENCE INFORMATION SYSTEM INC. AND SUBSIDIARIES (FORMERLY KNOWN AS CHINA VOIP & DIGITAL TELECOM, INC. AND SUBSIDIARIES) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTH AND THE NINE MONTH PERIODS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three month periods ended September 30, Nine month periods ended September 30, _ _ _ Revenues: License sales $ Consulting - Software development - - Hardware sales - - Training and other Net revenues Cost of revenues: License sales Consulting - Software development - - Hardware sales - - Training and other Cost of revenue Gross profit Operating Expenses : Selling, general and administrative Depreciation and amortization Total operating expenses Gain/(Loss) from operations Other income (expenses) Interest expense Amortization of convertible debt - - Change in derivative liability Gain (loss) on settlement of debt - - Cancellation of warrants - - - Recovery of bad debts - - Other financial income (expense) Total other income/(expense) Loss from 27% Investment in Yinquan Holding - - Income (Loss) from continued operations Loss from Discontinued Operations - - Net Income (Loss) Other comprehensive item: Foreign currency translation gain/(loss) Net comprehensive Income (Loss) $ NET EARNINGS (LOSS) PER COMMON SHARE FROM CONTINUED OPERATIONS - BASIC & DILUTED $ NET EARNINGS (LOSS) PER COMMON SHARE FROM DISCONTINUED OPERATIONS - BASIC & DILUTED $ NET EARNINGS (LOSS) PER COMMON SHARE - BASIC & DILUTED $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - BASIC & DILUTED The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 CHINA INTELLIGENCE INFORMATION SYSTEM INC. AND SUBSIDIARIES (FORMERLY KNOWN AS CHINA VOIP & DIGITAL TELECOM, INC. AND SUBSIDIARIES) CONSOLIDATED CASH FLOW STATEMENTS FOR THE NINE MONTH PERIODS ENDED SEPTEMBER 30, 2 (UNAUDITED) Nine Month Periods Ended September 30, _ Cash flows from operating activities: Net income(loss) $ $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Amortization of beneficial conversion feature - Change in derivative liability Depreciation and amortization Depreciation and amortization – discontinued operations - Gain on settlement of debt - Cancellation of warrants - Reserve for bad debts Amortization of debt raising fee - Reserve for inventory - ( Increase)/decrease in operating assets: Accounts receivable Recovery of bad debts Inventories Advances to suppliers Prepaid expenses and other assets Current assets of discontinued operations Increase/(decrease) in operating liabilities: Accounts payable Other payable - Accrued expenses and other current liabilities Current liabilities of discontinued operations Net cash provided by (used in) operations Cash flows from investing activities: Proceeds from (purchase of) property and equipment Proceeds from (payment of) interest bearing loan Acquisitionof intangible assets Payment for software & rental deposit - Investment in Shandong Yinquan - Due from related party Net cash used in investing activities Cash flows from financing activities: Proceeds from common stock issuance - Proceeds on (payment of) short-term loan Payment of convertible debt Proceeds on long-term loan - Net cash provided by financing activities Foreign currency translation effect Net increasein cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTARY DISCLOSURE: Interest paid $ - $ Income tax paid $ - $ - NON-CASH INVESTING & FINANCING ACTIVITIES: Cashless exercise of options $ 53 $ - Common shares canceled $ $ - The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 CHINA INTELLIGENCE INFORMATION SYSTEMS INC.AND SUBSIDIARIES (FORMERLY KNOWN AS CHINA VOIP & DIGITAL TELECOM, INC. AND SUBSIDIARIES) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1GENERAL China Intelligence Information Systems Inc. (“the Company” or “We”), formerly, Crawford Lake Mining, Inc. and China VoIP & Digital Telecom Inc. acquired on August 17, 2006, all of the outstanding capital stock of Jinan YinQuan Technology Co. Ltd. (“Jinan YinQuan”) in exchange for the issuance of 40,000,000 shares of our common stock to the Jinan Shareholders and $200,000. Such shares are restricted in accordance with Rule 144 of the 1933 Securities Act. In addition, as further consideration for the acquisition, Apollo Corporation, the principal shareholder of the Company, agreed to cancel 11,750,000 post-split shares of its outstanding common stock. Based upon same, Jinan YinQuan became our wholly-owned subsidiary. Jinan YinQuan was established in JiNan in the People’s Republic of China (“the PRC”) in 2001. The exchange of shares with Jinan YinQuan has been accounted for as a reverse acquisition under the purchase method of accounting since the stockholders of the Jinan YinQuan obtained control of the consolidated entity. On May 7, 2008(the “Closing Date”), Jinan Yinquan completed the acquisition of 80% of Beijing Power Unique Technologies Co., Ltd. (“BPUT”), a company incorporated under the laws of the People’s Republic of China, in accordance with the Investment Agreement. On July 5, 2008, Jinan Yinquan acquired another 20% ownership of BPUT. BPUT therefore became 100% owned subsidiary of Jinan Yinquan on the same date. The Company’s principal activities are developing and sales of computer software and hardware, digital video pictures system; and developing and sales of computer network and network audio devices. Before July 2009, the Company was focused on the Voice Over Internet Phone (“VOIP”) technology related business. In July 2009, the VOIP business was discontinued by China government and the company transitioned to focus on providing virtualization solutions and services. Now, the Company also focuses on the cloud computing. The virtualization business is primarily conducted through BPUT outside of the Shandong area, while Yinquan is primarily focusing on the Shangdong area. NOTE 2 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES UNAUDITED INTERIM FINANCIAL INFORMATION The accompanying unaudited consolidated financial statements have been prepared by the Company, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) and generally accepted accounting principles for interim financial reporting. The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments) which are, in the opinion of management, necessary to fairly present the operating results for the respective periods. Certain information and footnote disclosures normally present in annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K. The results of the nine months ended September 30, 2010 are not necessarily indicative of the results to be expected for the full year ending December 31, 2010. Basis of Presentation The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America. Our functional currency is the Chinese Renminbi; however the accompanying financial statements have been translated and presented in United States Dollars ($). Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Principle of Consolidation The accompanying consolidated financial statements include the accounts of China Intelligence Information Systems Inc. (the “Company”) and its 100% wholly-owned subsidiary Jinan YinQuan Technology Co. Ltd. (“Jinan YinQuan”). It also includes Beijing Power Unique Technologies Co., Ltd. (“BPUT”), a 100% owned subsidiary of Jinan YinQuan. All significant inter-company accounts and transactions have been eliminated in consolidation. Foreign Currency Translation The Company uses the United States dollar ("U.S. dollars") for financial reporting purposes. The Company maintains books and records in their functional currency, being the primary currency of the economic environment in which the operations are conducted. In general, the Company translates the assets and liabilities into U.S. dollars using the applicable exchange rates prevailing at the balance sheet date, and the statement of income is translated at average exchange rates during the reporting period. Gain or loss on foreign currency transactions are reflected on the income statement. Gain or loss on financial statement translation from foreign currency are recorded as a separate component in the equity section of the balance sheet, as component of comprehensive income in accordance with SFAS No. 130 (ASC 220), “Reporting Comprehensive Income” as a component of shareholders’ equity for the nine months periods ended September, 2010 and 2009, the foreign currency translation gain was $225,308 and $27,171respectively. Allowance for Doubtful Accounts The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. As of September 30, 2010 and December 31, 2009, the allowance for doubtful accounts for accounts receivable was $367,153 and $90,256, respectively. Inventories Inventories are valued at the lower of cost (determined on a weighted average basis) or market.Management compares the cost of inventories with the market value and an allowance is made for writing down the inventories to their market value, if lower. As of September 30, 2010 and December 31, 2009, the reserve for obsolescence of inventory was $150,177 and $147,121, respectively. Property, Plant & Equipment Property and equipment are stated at cost. Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and betterments are capitalized. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Building20 years Furniture and Fixtures5-10 years Equipment5-10 years Vehicles 10 years Computer Hardware and Software5 years 6 Software development cost Software development costs incurred prior to the establishment of technological feasibility are expensed.Software development costs incurred between the establishment of technological feasibility and product release are capitalized, if material, and amortized over the estimated economic life of the product, which is generally three years. Equity investment The equity method is used when the investor’s ownership interest gives it the ability to influence investee firm’s financial and operating policies. The appropriate percentage of a loss incurred by the investee is recognized immediately by the investor with the carrying value of the investment account also being reduced. Impairment of Long-Lived Assets The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with SFAS 144 “Accounting for the Impairment or Disposal of Long-Lived Assets” (ASC 360). SFAS 144 (ASC 360) requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets’ carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Revenue Recognition The Company markets products primarily through its subsidiaries and alliance system integrators.The Company’s products consist of virtualization technology related hardware, software, service and in-house developed software. The hardware includes serves, storage devices, virtualization desk-top devices and other hardware used during the virtualization projects implemented by the Company. The software indicates virtualization related software which is purchased from Vmware and Vizioncore. The services including software maintenance and update, product training and consulting services. Self-developed software is developed by the Company for satisfying diverse demands from clients which has nothing to do with the virtualization technology. The Company’s revenue recognition policies are in compliance with the Statement of Position (SOP) 97-2, Software Revenue Recognition, as amended by SOP 98-4 and SOP 98-9. Under which, software revenue is recognized at the delivery but service and the maintenance revenue is recognized over the period of service contract per percentage of completion method. The service and maintenance revenue is recognized based upon fair value method regardless of contract terms. Hardware and Software Revenue · The Company recognizes revenue relating to hardware and software when all of the following criteria are met · Persuasive evidence of the arrangement exists · Delivery has occurred or the service has been provided and the Company has no remaining obligations The fee is fixed or determinable · Collectability is probable Sales through system integrators are evidenced by a master distribution agreement, together with purchase orders or equivalent, on a transaction-by-transaction basis. Service Revenue Services revenues consist of software maintenance and professional services. The Company recognizes software maintenance revenues ratably over the contract period, which typically ranges from one to five years. Professional services include design, implementation, and training. Professional services are not considered essential to the functionality of the Company’s products as these services do not alter the product capabilities. Professional services engagements performed for a fixed fee, for which the Company is able to make reasonably dependable estimates of progress toward completion, are recognized on a proportional performance basis based on hours and direct expenses incurred. Professional services engagements that are on a time and materials basis are recognized based upon hours incurred. Revenues on all other professional services engagements are recognized upon completion. In-House Developed Software Revenue There are two circumstances of the revenue recognition for in house developed software: 1. Development cycle within one year The Company recognizes revenue of internally development software when all of the following criteria are met: · Persuasive evidence of the arrangement exists · Delivery has occurred or the service has been provided and the Company has no remaining obligations The fee is fixed or determinable · Collectability is probable 2. Development cycle is longer than one year The revenue is recognized based on the percentage-of-completion method during the period of the contract. Stock-Based Compensation The Company accounts for stock based compensation in accordance with Statement No.123R, Share-Based Payment (SFAS 123R) (ASC 718), which requires companies to measure and recognize compensation expense for all stock-based payments at fair value. Advertising Advertising expenses consist primarily of costs of promotion for corporate image and product marketing and costs of direct advertising. The Company expenses most of advertising costs as incurred, but amortize the new product image’s designing costs. Basic And Diluted Earnings Per Share (EPS) Earnings per share are calculated in accordance with the Statement of Financial Accounting Standards No. 128 (SFAS No. 128) (ASC 260), “Earnings per share”. Basic earnings per share are computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted net income (loss) per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Basic and diluted earnings per share were $0.07 and $(0.11) for the nine month periods ended September 30, 2010 and 2009, respectively. Income Taxes The Company utilizes SFAS No. 109 (ASC 740), "Accounting for Income Taxes," which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. The Company accounts for income taxes using an asset and liability approach which allows for the recognition and measurement of deferred tax assets based upon the likelihood of realization of tax benefits in future years. Under the asset and liability approach, deferred taxes are provided for the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. A valuation allowance is provided for deferred tax assets if it is more likely than not these items will either expire before the Company is able to realize their benefits, or that future deductibility is uncertain. The Company records a valuation allowance for deferred tax assets, if any, based on its estimates of its future taxable income as well as its tax planning strategies when it is more likely than not that a portion or all of its deferred tax assets will not be realized. If the Company is able to utilize more of its deferred tax assets than the net amount previously recorded when unanticipated events occur, an adjustment to deferred tax assets would increase the Company net income when those events occur. The Company does not have any significant deferred tax asset or liabilities in the PRC tax jurisdiction. Accounting Changes and Error Corrections In accordance with SFAS No. 154, “Accounting Changes and Error Corrections”, a change in accounting estimate, such as in a bad-debt allowance, a warranty liability, or the service life of an asset, is not an error.These estimates were based on the best information available at the time. These changes will continue to be treated prospectively, as under APB 20. However, if a change in estimate affects several future periods and materially affects the current period, disclosure of the effect of the change on current income from continuing operations, net income and the corresponding earnings-per-share figures is required. Statement of Cash Flows In accordance with SFAS No. 95 (ASC 230), “Statement of Cash Flows,” cash flows from the Company’s operations is based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. 7 Recently Issued Accounting Standards In October 2009, the FASB issued ASU No.2009-13, Multiple-Deliverable Revenue Arrangements, under ASC No.605.The new guidance provides a more flexible alternative to identify and allocate consideration among multiple elements in a bundled arrangement when vendor-specific objective evidence or third-party evidence of selling price is not available.ASU No.2009-13 requires the use of the relative selling price method and eliminates the residual method to allocation arrangement consideration.Additional expanded qualitative and quantitative disclosures are also required. The guidance is effective prospectively for revenue arrangements entered into or materially modified in years beginning on or after June15, 2010. Management is currently evaluating the potential impact of ASU2009-13 on our financial statements. In January 2010, FASB issued ASU No. 2010-06 – Improving Disclosures about Fair Value Measurements. This update provides amendments to Subtopic 820-10 that requires new disclosure as follows: 1) Transfers in and out of Levels 1 and 2. A reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers. 2) Activity in Level 3 fair value measurements. In the reconciliation for fair value measurements using significant unobservable inputs (Level 3), a reporting entity should present separately information about purchases, sales, issuances, and settlements (that is, on a gross basis rather than as one net number). This update provides amendments to Subtopic 820-10 that clarifies existing disclosures as follows: 1) Level of disaggregation. A reporting entity should provide fair value measurement disclosures for each class of assets and liabilities. A class is often a subset of assets or liabilities within a line item in the statement of financial position. A reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities. 2) Disclosures about inputs and valuation techniques. A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. Those disclosures are required for fair value measurements that fall in either Level 2 or Level 3. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. These disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.The adoption of this ASU did not have a material impact on its consolidated financial statements. In July 2010, the FASB issued Accounting Standards Update (ASU) No.2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.” ASU No.2010-20 amends the guidance with ASC Topic 310, “Receivables” to facilitate financial statement users’ evaluation of (1)the nature of credit risk inherent in the entity’s portfolio of financing receivables; (2)how that risk is analyzed and assessed in arriving at the allowance for credit losses; and (3)the changes and reasons for those changes in the allowance for credit losses. The amendments in ASU No.2010-20 also require an entity to provide additional disclosures such as a rollforward schedule of the allowance for credit losses on a portfolio segment basis, credit quality indicators of financing receivables and the aging of past due financing receivables. The Company is required to adopt ASU No.2010-20 as of December15, 2010 and is currently evaluating the impact the new disclosure requirements will have on its financial statements and notes. Reclassifications Certain reclassifications have been made in prior years' financial statements to conform to classifications used in the current year. NOTE 3 CURRENT VULNERABILITY DUE TO CERTAIN CONCENTRATIONS The Company's operations are carried out in the PRC. Accordingly, the Company's business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC, by the general status of the PRC's economy. The Company's business may be influenced by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. Financial instruments, which potentially subject to concentration of credit risk, consist of cash and cash equivalents asthe same isnot covered by insurance. NOTE 4 DUE FROM RELATED PARTY Due from related party amounted to $142,301 and $130,942 as of September 30, 2010 and December 31, 2009, respectively. It represents temporally advance to one Director of the Company for business development purpose. The receivables are unsecured and non interest bearing. NOTE 5 LOANS RECEIVABLE Loans receivable are stated at their outstanding unpaid principal balances, net of an allowance for loan losses and any deferred fees and costs.The allowances were zero as of September 30, 2010 and December 31, 2009, respectively.All of the loans receivable are due on demand and the company has not incurred any losses due to uncollectible receivable. As of September 30, 2010 and December 31, 2009, the loans receivable comprise of the following: September 30, 2010 December 31, 2009 Loan to unrelated party A, interest free, due on demand, unsecured $ - $ Loan to unrelated party B, interest at 7.965% annually, unsecured - Loan to unrelated party Shandong Sanyi, interest free, due on demand, unsecured Loan to unrelated party Shenzhen Xindun Investment Consulting Firm, interest free, due on demand, unsecured - Loan to unrelated party Wendeng, interest free, due on demand, unsecured Other ) - Total $ $ NOTE 6 OTHER CURRENT ASSETS As of September 30, 2010 and December 31, 2009, the other current assets comprise of the following: September 30, 2010 December 31, 2009 Security deposit for loans and business development $ $ Advance to attorney - Advances to employees and others Advance to suppliers Prepayment Total Less: Provision for write off ) ) Total other current assets, net $ ) $ 8 NOTE 7 LONG TERM RENT DEPOSIT & PREPAID EXPENSES The balances of long term prepaid expenses as of September 30, 2010 and December 31, 2009 are summarized as follows: September 30, 2010 December 31, 2009 Prepaid image design $ $ Rent deposit Less: Amortization (Image design) ) ) Long term prepaid expenses, net $ $ During the year ended December 31, 2008, Power Unique (BPUT), one of the subsidiaries of the Company, incurred $46,978 image designing fees for its new product.In 2010, BPUT also incurred $4,828 Microsoft authorization fees for its new product.Such cost will be amortized over five years. The amortization expense for the next four years after September 30, 2010 is as follows: Amortization for the next four years is as follows : $ Total $ The amortization expense for the nine months periods ended September 30, 2010 was $7,239. NOTE 8 PROPERTY AND EQUIPMENT, NET The balances of the Company property and equipment as of September 30, 2010 and December 31, 2009 are summarized as follows: September 30, 2010 December 31, 2009 Electronic Equipment $ $ Vehicles Furniture and fixture Office Building Less: Accumulated depreciation ) ) Less: Impairment in Electronic Equipment ) Property and Equipment, net $ $ The depreciation expense for the nine month periods ended September 30, 2010 and 2009 was $116,099 and $337,961 respectively. NOTE 9 LONG TERM INVESTMENT On July 20, 2010, the Board of Jinan Yinquan approved the Investment to Shandong Yinquan Investment Holding Limited (Yinquan Holding). The initial capital contribution is $1,940,711 (RMB13,000,000), which takes account of 27% of the shareholder interest of Yinquan Holding. The main purpose of the investment is for Yinquan Holding to establish China Cloud Computing Science Park in Nanhai New Areas of Wendeng City. The city is located in Shandong Province. The investment was accounted for as an equity method investment as the Company has exercised significant influence over the operating and financial policies of Yinquan Holding. The Company’s investment in equity for the period ended September 30, 2010 is as follows: Initial investment in Yinquan Holding at cost Net loss for the nine month period ended September 30, 2010 CIIS's interest (27%) Net book value at September 30, 2010 Net loss for the three month period ended September 30, 2010 CIIS's interest (27%) Net book value at September 30, 2010 A summary of financial information for Yinquan Holding is as follows: September 30, 2010 Assets Liabilities Equity Company's equity @ 27% NOTE 10 INTANGIBLE ASSET Intangible asset mainly comprised of a set of software in Jinan YinQuan acquired from third parties and a set of software from Power Unique. Those sets of software acquired from third parties are used for the core technology of the Company’s software business. They are amortized over a life of five years. Intangible assets comprised of following at September 30, 2010 and December 31, 2009: September 30, 2010 December 31, 2009 Software, cost $ $ Less: Accumulated Amortization ) ) Less: Impairment ) Intangible asset, net $ $ The amortization expenses for the next four years after September 30, 2010 are as follows: Amortization for the next four years is as follows : $ Total $ 9 The amortization expense for the nine month periods ended September 30, 2010 and 2009 was $324,294 and $288,732, respectively. NOTE 11 SHORT TERM LOANS As of September 30, 2010 and December 31, 2009, the Company had short-term loans balanced at $2,538,033 and $2,852,045, respectively. The short terms loans comprised of the following: The Company has an approved line of credit up to the amount of $746,480 and $0 from Qilu Bank as of September 30, 2010 and December 31, 2009 respectively. The line of credit expires on April 9, 2011. The line is secured by Shandong Wuerde Security Company with a flexible interest rate which equals to 30% above the benchmark interest rate set up by the People’s Bank of China. The Company used the full line of credit as of September 30, 2010. The Company has an approved line of credit up to the amount of $447,888 and $658,164 from China CITIC Bank as of September 30, 2010 and December 31, 2009 respectively.The line, expiring on June 3, 2011, is secured by Shandong Kexin Security Company with a flexible interest rate which equals to the benchmark interest rate of People’s Bank of China. The Company used the full line of credit as of September 30, 2010 and December 31, 2009. The Company has a short-term loan in the amount of $597,184 and $0 from China Construction Bank as of September 30, 2010 and December 31, 2009 respectively. The loan has a one year term that expires on March 10, 2011. The loan is unsecured with a flexible interest rate which equals to 10% above the benchmark interest rate set up by the People’s Bank of China. The Company has a short-term loan in the amount of $746,480 and $0 from China Industrial and Commercial Bank as of September 30, 2010 and December 31, 2009 respectively. The loan is unsecured with a flexible interest rate which equals to 5% above the benchmark interest rate set up by the benchmark interest rate of People’s Bank of China, $298,592 expires on March 30, 2011 and 447,888 expire on March 16, 2011. For the nine months periods ended September 30, 2010 and 2009, the Company had interest expense of $171,862 and $383,244, respectively. NOTE 12 – LONG-TERM LOAN The Company has an approved line of credit up to the amount of $1,492,961 from Jinan Runfeng Rural Cooperation Bank as of September 30, 2010. The line is un-secured with a flexible interest rate which equals to 5% above the benchmark interest rate set up by the benchmark interest rate of People’s Bank of China. The Company used the full line of the credit as of September 30, 2010 and December 31, 2009. NOTE 13 – SENIOR SECURITY NOTE On December 21, 2007, the Company issued a senior debenture to Castlerigg Master Investments Ltc. in the amount of $5,000,000 that accrues interest at 8.75% per annum and is due on December 21, 2010. In addition, the Company also issued to Castlerigg three series of warrants, titled Series A Warrant, Series B Warrant and Series C Warrant (collectively the “Warrants”) to purchase 21,459,038 shares of the Company’s common stock. The Warrants are exercisable at price per share of $.5627 and are subject to economic anti-dilution protection. The Series A Warrant is exercisable for 8,885,730 shares of the Company’s common stock and expires the date eighty four (84) months after the earlier of (A) such time as all of the Registrable Securities (as defined in the Registration Rights Agreement) are available for resale pursuant to an effective Registration Statement and (B) two (2) years after December 21, 2007. The Series B Warrant is exercisable for 6,220,011 shares of the Company’s common stock and expires on the date on which the Notes issued pursuant to the Securities Purchase Agreement are no longer issued and outstanding. The Series C Warrant is exercisable for 6,353,297 shares of the Company’s common stock and expires on the date sixty (60) months after the first time the Company elects a Company Optional Redemption. The Company shall initially reserve out of its authorized and unissued Common Stock a number of shares of Common Stock for each of the Notes equal to 130% of the Conversion Rate with (i) issuable upon conversion of the Notes, (ii) upon exercise of the Warrants, without taking into account any limitations on the Conversion of the Notes or exercise of the Warrants set forth in the Notes and Warrants, respectively) and (iii) as Interest Shares pursuant to the terms of the Notes. As of December 31, 2009, the Company did not have enough authorized and unissued common stock to reserve 130% shares. This amount is due subject to default. Per EITF 00-19, paragraph 4, these convertible debentures do not meet the definition of a “conventional convertible debt instrument” since the Company does not have sufficient unissued authorized share capital. The Company is required to increase the authorized share capital which is not within the control of the Company.Therefore, the convertible debenture is considered “non-conventional,” which means that the conversion feature must be bifurcated from the debt and shown as a separate derivative liability. This beneficial conversion liability was calculated to be nil on March 31, 2010 and December 31, 2009.In addition, since the Company does not have enough number of unissued authorized shares of common stock, it is assumed that the Company could never have enough authorized and unissued shares to settle the conversion of the warrants into common stock. Therefore, the warrants issued in connection with this transaction have been reported as liability at December 31, 2009 in the accompanying balance sheet with a fair value of $2,163,195. On January 5, 2010, the Company entered into a Securities Redemption and Pay-off Agreement (the “Settlement Agreement”) with Castlerigg Master Investments, Ltd. (the “Investor”).The Settlement Agreement sets forth certain terms with respect to the satisfaction by the Company of obligations owed to the Investor under various agreements entered into between the Company and the Investor (the “Financing Agreements”). Pursuant to the Settlement Agreement, the Investor has agreed to accept $3,000,000 from the Company in exchange for the redemption of the 2008 Note and the 2008 Warrants, but only upon the terms and conditions expressly set forth in the Settlement Agreement, including the Company’s completion of certain conditions precedent set forth in Section 3 of the Settlement Agreement (the “Conditions”).Upon the satisfaction of the Conditions and the closing of the Settlement Agreement, (i) the Company shall pay to the Investor $3,000,000, (ii) the Investor and the Company will release each other from all claims related to the Financing Agreements as of the date of the Settlement Agreement, (iii) the Investor will transfer and convey to the Company the 2008 Note and 2008 Warrants, and (iv) the Company shall redeem from the Investor the 2008 Note and the 2008 Warrants. Prior to the closing of the Settlement Agreement, the Investoris converting a portion of the 2008 Note for 1,000,000 shares of the Company’s Common Stock pursuant to the terms of the 2008 Note.The issuance of these shares is one of the Conditions required to be completed prior to closing. On April 14, 2010, the Company entered into an Amended and Restated Securities Redemption and Pay-off Agreement (the “Amended and Restated Settlement Agreement”) to amend and restate the Settlement Agreement to, among other things, extend the termination date specified therein in consideration for a payment by the Company to the Investor of $50,000 on the date of the Amended and Restated Settlement Agreement. Pursuant to the Amended and Restated Settlement Agreement, the Investor has agreed to accept $2,950,000 from the Company in exchange for the redemption of the 2008 Note and the 2008 Warrants, but only upon the terms and conditions expressly set forth in the Amended and Restated Settlement Agreement, including the Company’s completion of certain conditions precedent set forth in Section 3 of the Amended and Restated Settlement Agreement (the “Conditions”). Upon the satisfaction of the Conditions and the closing of the Amended and Restated Settlement Agreement, (i) the Company shall pay to the Investor $2,950,000, (ii) the Investor and the Company will release each other from all claims related to the Securities Purchase Agreement, as amended, the 2008 Note and the 2008 Warrants as of the date of the Amended and Restated Settlement Agreement, (iii) the Investor will transfer and convey to the Company the 2008 Note and 2008 Warrants and (iv) the Company shall redeem from the Investor the 2008 Note and the 2008 Warrants. In addition, pursuant to the Amended and Restated Settlement Agreement, since January 5, 2010, the Company shall have duly delivered to the Investor an aggregate of 1,100,000 shares of Common Stock pursuant to the Conversion Notice. The issuance of these shares is one of the Conditions required to be completed prior to closing. On July 29, 2010, the Company entered into a Second Amended and Restated Securities Redemption and Pay-Off Agreement (the “Second Amended and Restated Settlement Agreement”) with), to extend the termination date in consideration for a payment by the Company to the Investor of an aggregate of$850,000. The Company paid the $2,150,000 balance due under the Settlement Agreement, as amended, on August 16, 2010 in exchange for the redemption of the 2008 Note and the 2008 Warrants. The Investor and the Company released each other from all claims related to the Securities Purchase Agreement, as amended, the 2008 Note and the 2008 Warrants. In addition, pursuant to the Settlement Agreement, as amended, since January 5, 2010, the Company delivered to the Investor an aggregate of 1,100,000 shares of Common Stock pursuant the terms of the 2008 Note.Under the Settlement Agreement, as amended, the Investor will also return the shares of common stock and original certificate of trademarks that were pledged in 2007. As a result of the redemption of the convertible debt and cancellation of series A,B,C and D warrants, the company recorded a gain on settlement of debt amounted to $2,634,240, a non-operating income of $2,163,195 for cancellation of warrants and a BCF expense of $1,620,370 for the nine month period ended September 30, 2010. 10 NOTE 14 OTHER PAYABLE As of September 30, 2010 and December 31, 2009, other payable consisted of the following: September 30, 2010 December 31, 2009 Payable for sponsorship $ - $ Payable for office purchase Others Total $ $ The payable for office purchase represents the amount for the company’s purchased of office space in Yike Building. NOTE 15 ACCRUED EXPENSES AND OTHER CURRENT LIABILITIES Accrued expenses and other current liabilities as of September 30, 2010 and December 31, 2009 are summarized as follows: September 30, 2010 December 31, 2009 Accrued staff payroll and welfare $ $ Tax payables Interest payable - Accrued expenses Deposits Total $ $ NOTE 16 DUE TO RELATED PARTIES Due to related party of $63,561 as of September 30, 2010 and December 31, 2009 represents $20,000 payable to former beneficial owner of Crawford Lake Mining Inc. and $43,561 payable to the CEO of the Company. The payables are unsecured, non interest bearing and payable on demand. NOTE 17 STATUTORY RESERVES Statutory reserves are made on an annual basis.As stipulated by the Company Law of the People’s Republic of China (PRC) executed on 2006, net income after taxation can only be distributed as dividends after appropriation has been made for the following: 1. Making up cumulative prior years’ losses, if any; 2.Allocations to the “Statutory surplus reserve” of at least 10% of income after tax, as determined under PRC accounting rules and regulations, until the fund amounts to 50% of the Company’s registered capital; 3.Allocations of 5-10% of income after tax, as determined under PRC accounting rules and regulations, to the Company’s “Statutory common welfare fund”, which is established for the purpose of providing employee facilities and other collective benefits to the Company’s employees; (The reserve is no morerequired for the foreign invested enterprises since 2006); and 4. Allocations to the discretionary surplus reserve, if approved in the shareholders’ general meeting. According to the new Company Law of the People’s Republic of China (PRC) executed in 2006, the Company is not required to reserve the “Statutory common welfare fund”. Accordingly, the Company did not reserve the common welfare fund in 2010. In accordance with the Chinese Company Law, the company has to allocate 10% of its net income after tax to surplus. The statutory reserves are made on an annual basis.As a result, Jinan Yinquan and Power Unique will allocate the reserve funds at the 2010 year end.For the nine months period ended September 30, 2010, the Company did not allocate any reserve funds. Balances of Statutory reserves as of September 30, 2010 and December 31, 2009 are as follows: Net loss of operation in PRC in 2009 $ ) Reserve rate of statutory fund 10
